Citation Nr: 1622283	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  10-42 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral eye disability, claimed as loss of eyesight.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran participated in a hearing before the undersigned Veterans Law Judge (VLJ) in November 2015.  A transcript of the hearing is associated with the claims folder.  


FINDINGS OF FACT

1.  Refractive error was noted on entrance and the evidence does not reflect that the disability was subject to a superimposed disease or injury during active service.  

2.  An eye disability other than refractive error has not been shown during active service or demonstrated until decades after separation from active service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral eye disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303  (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in July 2009 satisfied the duty to notify provisions with respect to service connection.  In addition, the letter notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating. 

The duty to assist the Veteran has also been satisfied.  All identified records, to include service medical treatment records, are associated with the claims folder.  The Veteran was not provided a VA medical examination in this case.  First, an examination was not required concerning the Veteran's refractive error.  Refractive error of the eye is not a disease or injury as defined by the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  The Veteran claimed that his disability was noted on enlistment and worsened during active service.  However, he has not alleged any superimposed disease or injury.  VAOPGCPREC 82-90.  Therefore, a VA medical examination is not required.  38 C.F.R. § 3.159(c)(4).  Concerning any other disability of the eyes, the service medical treatment records are absent for any disability other than refractive error and there is no evidence of any other eye disability until decades after active service.  The Veteran has not presented any statements related to chronic symptoms and there is no competent evidence relating an eye disability to active service.  A VA examination is not required.  Id.

Other Considerations

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned VLJ explained the issue on appeal and asked the Veteran regarding any treatment that he received.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004); Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).  A veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Cotant v. Principi, 17 Vet. App. 116, 132 (2003).

Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  Congenital or developmental "defects" automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.  But service connection is generally precluded by regulation for such "defects", including refractive error of the eye, because they are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007).  Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.10.d.

VA's Office of General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  The General Counsel draws on medical authorities and case law from other federal jurisdictions and concludes that a defect differs from a disease in that a defect is "more or less stationary in nature", while a disease is "capable of improving or deteriorating."  See VAOPGCPREC 82-90 at para. 2.

In this regard, the presumption of soundness does not apply to congenital defects such as refractive error diagnosed by VA examiners in the present case, because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c).

However, a congenital defect, such as refractive error, can still be subject to a superimposed disease or injury during active service.  VAOPGCPREC 82-90.  If such superimposed disease or injury does occur, service connection may be warranted for the resulting disability.  Id.

The post-service private medical treatment records show diagnoses of hyperopia, presbyopia, astigmatism, cataracts and scars.  

Concerning refractive error, the Veteran contends that while he was accepted into active service with poor vision, his vision was aggravated by active service.  

An October 1969 enlistment report of medical examination shows that the Veteran's eyes were clinically evaluated as normal.  His distant vision for the right eye was 20/70, corrected to 20/50.  The distant vision for the left eye was 20/70, corrected to 20/40.  The physical profile reflects the assignment of profile "E2."  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  

Service medical treatment records dated in March 1970 note that the Veteran was seen in January 1970 and barely met standards: OD 20/60 and OS 20/40.  In March 1970, the Veteran exhibited 20/60 in both eyes.  A March 1970 report of medical history shows that the Veteran reported eye trouble and he wore glasses or contact lenses.  The physician's summary and elaboration of all pertinent data stated that the Veteran had a long history of decreased visual acuity.  A narrative summary for the purposes of the Medical Board dated in April 1970 indicated that the Veteran had a diagnosis of defective visual acuity, O.U., EPTE.  The Veteran was found on initial optical screening to have a borderline visual acuity of 20/60 O.D. and 20/40 O.S.  He was sent for a trial of duty and seen approximately one month later because he was unable to fire on the Rifle Range with accuracy.  At that time, he was found to have a visual acuity of 20/60 bilaterally, not corrected with lenses.  Medical Board processing was recommended.  The Veteran reported that he began wearing glasses at age nine.  At that time, he wore them for approximately two years and did not wear glasses until approximately one year ago.  The history of glasses and eye trouble was mentioned on his SF89 and SF88 his visual acuity was recorded as 20/70 bilaterally corrected to 20/50 O.D. and 20/40 O.S.  Physical examination at the present time revealed visual acuity of 20/60 bilaterally, not corrected with lenses.  The remainder of the general physical examination was within normal limits.  The impression was defective visual acuity, O.U., EPTE.  The physical profile was revised to reflect an assignment of "E3."    

Concerning refractive error, VA regulations provide that refractive error of the eye does not constitute a disease or injury.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of a superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including astigmatism, myopia, hyperopia, and presbyopia, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractive error unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  The service medical treatment records only note that the Veteran could not see well on the rifle range.  There is no indication of any superimposed disease or injury during active service and the Veteran has not alleged that he experienced a superimposed disease or injury.  

Because neither the evidence nor the Veteran indicated that his refractive error was subject to a superimposed disease or injury during active service, there is no entitlement to the benefit sought.  Accordingly, his claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Concerning any disability other than refractive error, the private medical treatment records include diagnoses of cataracts.  

However, the service medical treatment records do not reflect any complaints or diagnoses related to the eyes other than refractive error.  The post-service medical evidence does not reflect any eye disability until decades after separation from active service.  The Veteran has not reported any chronic symptoms other than his reduced vision since active service.  The competent medical evidence of record does not relate any eye disability to active service.  

The Veteran has stated that he felt his vision worsened during active service.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  With respect to any disability other than refractive error, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the disability.  Furthermore, the Veteran has only offered statements regarding to his worsening vision during active service and has made no other statements addressing a relationship between any other eye disability and active service.  There is no competent evidence relating any eye disability to active service.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for bilateral eye disability.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The claim is denied.


ORDER

Entitlement to service connection for bilateral eye disability is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


